—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 24, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant’s only contention on this appeal is that the sentence of four years to life imprisonment that he received upon his guilty plea is harsh and excessive. Defendant was allowed to plead guilty to one count of criminal possession of a controlled substance in the second degree in satisfaction of an 11-count indictment against him. In addition, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court, which was much less than the harshest possible sentence. Under these circumstances, we find no reason to disturb the sentence imposed by County Court (see, People v Bowman, 168 AD2d 754; People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.